           Case 3:19-cv-07651-LB Document 31 Filed 12/03/19 Page 1 of 4



 1   WILMER CUTLER PICKERING                       WILMER CUTLER PICKERING
      HALE AND DORR LLP                              HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                   William F. Lee (pro hac vice)
 3   mark.selwyn@wilmerhale.com                    william.lee@wilmerhale.com
     950 Page Mill Road                            Joseph J. Mueller (pro hac vice)
 4   Palo Alto, CA 94304                           joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                     Timothy D. Syrett (pro hac vice)
 5   Fax: (650) 858-6100                           timothy.syrett@wilmerhale.com
                                                   60 State Street
 6   WILMER CUTLER PICKERING                       Boston, MA 02109
 7     HALE AND DORR LLP                           Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice)             Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice)
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10
     Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation, Apple Inc.
14

15

16                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18
     INTEL CORPORATION and APPLE INC.,             Case No. 3:19-cv-07651-LB
19

20                                   Plaintiffs,   PROOF OF SERVICE

21   v.
22   FORTRESS INVESTMENT GROUP LLC,
     FORTRESS CREDIT CO. LLC, UNILOC
23
     2017 LLC, UNILOC USA, INC., UNILOC
24   LUXEMBOURG S.A.R.L., VLSI
     TECHNOLOGY LLC, INVT SPE LLC,
25   INVENTERGY GLOBAL, INC., DSS
     TECHNOLOGY MANAGEMENT, INC., IXI
26   IP, LLC, and SEVEN NETWORKS, LLC,
27
                                     Defendants.
28


                                                                                      Proof of Service
Case 3:19-cv-07651-LB Document 31 Filed 12/03/19 Page 2 of 4
          Case 3:19-cv-07651-LB Document 31 Filed 12/03/19 Page 3 of 4
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
INTEL CORPORATION; et al. V. FORTRESS INVESTMENT GROUP LLC; et al.
CASE NO. 5:19-CV-07651
CONTROL NO. 9078932 9078933 9078934 9078935 9078936 9078938 9078939 9078940 9078941 9078943


                                            ATTACHMENT A

   1. SUMMONS;

   2. COMPLAINT;

   3. CIVIL COVER SHEET;

   4. CASE ASSIGNED TO MAGISTRATE JUDGE LAUREL BEELER;

   5. INTEL CORPORATION AND APPLE INC.’S ADMINISTRATIVE MOTION TO FILE COMPLAINT
      CONDITIONALLY UNDER SEAL;

   6. DECLARATION OF MARK D. SELWYN IN SUPPORT OF MOTION;

   7. [PROPOSED] ORDER GRANTING MOTION;

   8. REDACTED VERSION OF COMPLAINT;

   9. PLAINTIFF APPLE INC.’S RULE 7.1 DISCLOSURE STATEMENT AND CERTIFICATION OF INTERESTED
      ENTITIES OR PERSONS;

   10. PLAINTIFF INTEL CORPORATION’S RULE 7.1 DISCLOSURE STATEMENT AND CERTIFICATION OF
       INTERESTED ENTITIES OR PERSONS;

   11. INTEL CORPORATION’S ADMINISTRATIVE MOTION TO CONSIDER WHETHER CASES SHOULD BE
       RELATED;

   12. DECLARATION OF MARK D. SELWYN IN SUPPORT OF INTEL CORPORATION’S ADMINISTRATIVE
       MOTION TO CONSIDER WHETHER CASES SHOULD BE RELATED;

   13. [PROPOSED] ORDER REGARDING INTEL CORPORATION’S ADMINISTRATIVE MOTION TO
       CONSIDER WHETHER CASES SHOULD BE RELATED;

   14. ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE AND ADR DEADLINES;

   15. APPLICATION FOR ADMISSION OF ATTORNEY PRO HAC VICE X 5 (WILLIAM F. LEE, AMANDA L.
       MAJOR, LEON GREENFIELD, JOSEPH J. MUELLER, TIMOTHY D. SYRETT);

   16. CERTIFICATE OF GOOD STANDING X 5 (WILLIAM F. LEE, AMANDA L. MAJOR, LEON GREENFIELD,
       JOSEPH J. MUELLER, TIMOTHY D. SYRETT);

   17. BLANK- NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS;

   18. BLANK- WAIVER OF THE SERVICE OF SUMMONS;

   19. ECF REGISTRATION INFORMATION;
          Case 3:19-cv-07651-LB Document 31 Filed 12/03/19 Page 4 of 4
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA
INTEL CORPORATION; et al. V. FORTRESS INVESTMENT GROUP LLC; et al.
CASE NO. 5:19-CV-07651
CONTROL NO. 9078932 9078933 9078934 9078935 9078936 9078938 9078939 9078940 9078941 9078943
   20. PROCEDURES FOR TELEPHONE APPEARANCES MAGISTRATE JUDGE LAUREL BEELER;

   21. BLANK-EXHIBIT LIST FORM;

   22. STANDING ORDER FOR UNITED STATES MAGISTRATE JUDGE LAUREL BEELER;

   23. CONSENTING TO THE JURISDICTION OF A MAGISTRATE JUDGE PAMPHLET;

   24. NOTICE OF ASSIGNMENT OF CASE TO A UNITED STATES MAGISTRATE JUDGE FOR TRIAL;

   25. STANDING ORDER FOR ALL JUDGES OF THE NORTHERN DISTRICT OF CALIFORNIA;
